Case 1:19-cv-23084-KMW Document 81 Entered on FLSD Docket 03/02/2021 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  OMAR SANTOS and AMANDA                         )
  CLEMENTS on behalf of themselves and           )
  all others similarly situated,                 )
                                                 )
                 Plaintiffs,                     )       Case No. 1:19-cv-23084-KMW
                                                 )
  v.                                             )
                                                 )
  HEALTHCARE REVENUE RECOVERY                    )
  GROUP, LLC d/b/a ARS ACCOUNT                   )
  RESOLUTION SERVICES, and                       )
  EXPERIAN INFORMATION                           )
  SOLUTIONS, INC.,                               )
                                                 )
                 Defendants.
                                                 )

               DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
                      REPLY TO PLAINTIFFS’ RESPONSE TO
                     NOTICE OF SUPPLEMENTAL AUTHORITY

         Defendant Experian Information Solutions, Inc. (“Experian”) hereby replies to Plaintiffs’

  Response to Experian’s Notice of Supplemental Authority (ECF No. 80) (the “Response”).

         Plaintiffs’ Response is improper because it contains extensive argument regarding

  Erickson’s impact on the merits of Experian’s Motion for Summary Judgment. “Supplemental

  filings should direct the Court’s attention to legal authority or evidence that was not available to

  the filing party at the time that that party filed the original brief to which the subsequent

  supplemental filing pertains.” Barron v. Snyder’s Lance, Inc., No. 13–62496–CIV, 2014 WL

  2686060, at *1 (S.D. Fla. June 14, 2014). “Beyond that, supplemental filings should do nothing

  more. In particular, they should not make legal arguments.” Id. (emphasis added).

         While Experian strongly disagrees with the Response’s arguments, Experian will not

  elaborate further on Erickson at this time, as doing so would be inappropriate for a notice of

  supplemental authority. See id. However, if the Court requests additional briefing on Erickson,
Case 1:19-cv-23084-KMW Document 81 Entered on FLSD Docket 03/02/2021 Page 2 of 3



  Experian will promptly comply with such a request.



  Dated: March 2, 2021                          Respectfully submitted,



                                                /s/ William R. Taylor
                                                A.M. Cristina Pérez Soto
                                                Florida Bar No. 96692
                                                Christina Mastrucci Lehn
                                                Florida Bar No. 113013
                                                JONES DAY
                                                600 Brickell Avenue, Suite 3300
                                                Miami, Florida 33131
                                                Telephone: (305) 714-9700
                                                Facsimile: (305) 714-9799
                                                E-mail: cperezsoto@jonesday.com
                                                E-mail: cmlehn@jonesday.com

                                                William R. Taylor (admitted pro hac vice)
                                                Texas Bar No. 24070727
                                                JONES DAY
                                                717 Texas, Suite 3300
                                                Houston, TX 77002
                                                Telephone: (832) 239-3939
                                                Facsimile: (832) 239-3600
                                                Email: wrtaylor@jonesday.com

                                                John A. Vogt (admitted pro hac vice)
                                                California Bar No. 198677
                                                JONES DAY
                                                3161 Michelson Drive, Suite 800
                                                Irvine, California 92612
                                                Telephone: (949) 851-3939
                                                Facsimile: (949) 553-7539
                                                Email: javogt@jonesday.com


                                                Attorneys for Defendant
                                                Experian Information Solutions, Inc.




                                                2
Case 1:19-cv-23084-KMW Document 81 Entered on FLSD Docket 03/02/2021 Page 3 of 3



                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 2, 2021, I electronically filed the foregoing with the

  Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

  all counsel or parties of record.


                                              /s/ A. M. Cristina Pérez Soto
                                              A.M. Cristina Pérez Soto




                                                 3
